447 F.2d 979
447 F.2d 979
Robert Lee KING, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.No. 71-1756 Summary Calendar.**Rule 18, 5 Cir., Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir., 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Sept. 21, 1971.

Robert L. King, pro se.
John L. Briggs, U.S. Atty., Bernard H. Dempsey, Jr., Asst. U.S. Atty., Tampa, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida, Ben Krentzman, District Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966